Order entered April 18, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00163-CV

SALLY TYE F/K/A SALLY S. SHUFFIELD, INDIVIDUALLY AND AS CO-
     TRUSTEE OF THE SHUFFIELD LIVING TRUST, Appellant

                                       V.

 RODNEY M. SHUFFIELD, INDIVIDUALLY AND AS CO-TRUSTEE OF
           THE SHUFFIELD LIVING TRUST, Appellee

               On Appeal from the 380th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 380-02071-2020

                                     ORDER

      Before the Court is appellant’s April 14, 2022 motion to extend briefing

deadline.   We GRANT the motion to the extent we SUSPEND the briefing

deadline pending determination of appellee’s motion to determine jurisdiction.

The Court will set a new deadline for appellant’s brief should it determine it has

jurisdiction over the appeal.


                                            /s/   KEN MOLBERG
                                                  JUSTICE